Case: 4:20-mj-01012-JMV Doc #: 12 Filed: 10/15/20 1 of 1 PagelD #: 22

AO 467 (Rey. 01/09) Order Requiring a Defendant to Appear in the District Where Charges are Pending and Transferring Bail

UNITED STATES DISTRICT COURT

for the
Northern District of Mississippi

 

 

United States of America )
¥. ) Case No. 4:20-MJ-1012-JMV
)
ELLIS MCKINLEY WHITE ) Charging District; Southern District of California
Defendant ) Charging District’s Case No. 3:20-CR-02205-W-1

ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL

After a hearing in this court, the defendant is released from custody and ordered to appear in the district court
where the charges are pending to answer those charges. Ifthe time to appear in that court has not yet been set, the
defendant must appear when notified to do so. Otherwise, the time and place to appear in that court are:

 

 

Place: District Court - Southern District of California Courtroom No.: Duty Mag. Judge, Courtroom 2A
221 West Broadway
San Diego, CA 92101 Date and Time: 11/4/2020 2:00 pm

 

 

 

; ~
The clerk is ordered to transfer any bail deposited in the registr urt to the clerk of the court where the

charges are pending.

   

Date: 10/15/2020

 

J ges siena 's Signature

une \ udev

"Printed namté and J oprde

fa

 

 
